     1:20-cv-00045-TLW       Date Filed 01/19/21    Entry Number 21    Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                              AIKEN DIVISION

 Sharon Denise Brailsford,                      Civil Action No. 1:20-cv-00045-TLW

               PLAINTIFF

        v.
                                                               Order
 Andrew M. Saul, Commissioner Social
 Security Administration,

               DEFENDANT



       Plaintiff Sharon Denise Brailsford brought this action pursuant to Section

205(g), as amended 42 U.S.C. 405(g), to obtain judicial review of a final decision of

the Commissioner of Social Security (Commissioner) denying her claim for Disability

Insurance Benefits. This matter is before the Court for review of the Report and

Recommendation (Report) filed by United States Magistrate Judge Shiva V. Hodges.

In the Report, the Magistrate Judge recommends affirming the Commissioner’s

decision. ECF No. 16. Plaintiff filed objections to the Report. ECF No. 17. The

Commissioner replied to Plaintiff’s objections. ECF No. 18. This matter is now ripe

for disposition.

       The Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is

registered, and may accept, reject, or modify, in whole or in part, the

recommendations contained in that report. 28 U.S.C. § 636. In conducting this review,

the Court applies the following standard:



                                            1
     1:20-cv-00045-TLW       Date Filed 01/19/21   Entry Number 21      Page 2 of 5




      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections…. The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

      The Court has carefully reviewed the Report, the objections thereto, and all

other relevant filings. The issues before the Court are whether the final decision of

the Commissioner, that Plaintiff was not disabled, is supported by substantial

evidence and whether the proper legal standards were applied. After reviewing the

record and the decision of the Administrative Law Judge (ALJ), and in light of the

objections filed, the Court concludes that the ALJ supported his decision meeting the

substantial evidence standard as outlined in the Report.

      Plaintiff’s objections focus on the weight attributed to Dr. Craig’s opinion,

Plaintiff’s use of a cane, and her complaints of knee pain. Specifically, Plaintiff argues

that (1) the ALJ failed to explain the weight assigned to the opinion of Dr. Craig, the

treating orthopedic surgeon, (2) the ALJ’s Residual Functional Capacity assessment

did not meet the requirements of SSR 96-8p because the ALJ failed to make the

required evaluation about cane use while standing, and (3) the ALJ did not properly



                                            2
     1:20-cv-00045-TLW        Date Filed 01/19/21   Entry Number 21    Page 3 of 5




consider Plaintiff’s complaints of pain and other symptoms in accordance with SSR

16-3p.

         As to Plaintiff’s first objection, the Court finds that substantial evidence

supports the ALJ’s allocation of some weight to Dr. Craig’s opinion, as the ALJ

provided valid explanations as to why he accepted and rejected certain portions of Dr.

Craig’s opinion. The Report outlines the ALJ’s explanations and reasoning in detail.

ECF No. 16 at 40-43. Specifically, the ALJ acknowledged that Dr. Craig was “a

treating specialist who ha[d] a well-established treating relationship with the

claimant.” Tr. at 676. However, he found some of the limitations Dr. Craig imposed

were “not consistent with the overall record or his treatment notes.” Id. Specifically,

the ALJ cited a lack of explanation for the limitation to sitting for four hours in an

eight-hour workday, an absence of documentation as to impaired attention or

concentration in Dr. Craig’s treatment notes and those of other providers, and limited

abnormal findings in exams throughout the record. Id. Therefore, this objection is

overruled.

         As to Plaintiff’s second objection, the Court finds that the ALJ considered and

resolved conflicting evidence as to Plaintiff’s ability to perform relevant functions and

assessed an RFC that is supported by substantial evidence. The Court’s review of the

record and transcript shows that the ALJ discussed the impairments he considered

and accounted for in assessing Plaintiff’s RFC. See Tr. at 680. He explained how he

reached his conclusions as to the restrictions that Plaintiff’s impairments imposed

individually and in combination. Id. The Magistrate Judge also discusses in detail



                                            3
     1:20-cv-00045-TLW       Date Filed 01/19/21   Entry Number 21      Page 4 of 5




Plaintiff’s use of a cane in pages 43-47 of the Report. The Court finds no persuasive

basis to reject those findings. Therefore, this objection is also overruled.

      As to Plaintiff’s third objection, the Court finds the ALJ’s conclusion as to

Plaintiff’s complaints of pain is supported by substantial evidence. The ALJ

summarized Plaintiff’s testimony as to her impairments and the limitations they

imposed. See Tr. at 681-82. He acknowledged Plaintiff’s report that injections were

initially effective, but eventually wore off. Tr. at 681. He cited Plaintiff’s allegations

as to medication-related side effects, but stated that the record did not show any

significant complaints as to those side effects. Id. He also considered Plaintiff’s

testimony regarding her daily activities such as cooking, driving, bathing and other

household chores. Tr. at 681-82. The ALJ concluded that “the severity and frequency”

of Plaintiff’s reported limitations and symptoms were “not fully supported by the

overall evidence.” Tr. at 682. The ALJ also thoroughly considered Plaintiff’s

treatment history, including surgeries, injections, and various prescription

medications. Tr. at 672, 675, 681. In sum, the ALJ cited Plaintiff’s complaints of pain

throughout his decision and pointed to a variety of evidence to support his

consideration of Plaintiff’s subjective allegations. The Report addresses the issue of

Plaintiff’s pain, ECF No. 16 at 37, 42, and the Court accepts that analysis. Therefore,

this objection is also overruled.

      The role of this Court is to decide (1) whether the ALJ has supported his

decision with substantial evidence, and (2) whether the conclusions reached by the

Commissioner are legally correct. Hays v. Sullivan, 907 F.2d 1453 (4th Cir. 1990).



                                            4
     1:20-cv-00045-TLW     Date Filed 01/19/21   Entry Number 21    Page 5 of 5




The Court notes and finds persuasive the detailed analysis set forth in the Report of

the Magistrate Judge. After careful review of the ALJ’s decision and the evidence in

the record, the Court finds that the ALJ supported his decision with substantial

evidence.

      Accordingly, it is hereby ORDERED that the Report, ECF No. 16, is

ACCEPTED, and Plaintiff’s objections, ECF No. 17, are OVERRULED. The

Commissioner’s decision is hereby AFFIRMED.

      IT IS SO ORDERED.

                                              s/Terry L. Wooten
                                              Terry L. Wooten
                                              Senior United States District Judge

January 19, 2021
Columbia, South Carolina




                                          5
